               Case:20-80016-swd             Doc #:49 Filed: 09/21/2020              Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                   ________________________

In re:

INTERLOGIC OUTSOURCING, INC.,                                          Case No. 20-00325
IOI PAYROLL SERVICES, INC.,                                            Hon. Scott W. Dales
IOI WEST, INC., LAKEVIEW HOLDINGS,                                     Ch. 11
INC., LAKEVIEW TECHNOLOGY, INC.,
MODEARN, INC., and TIMEPLUS                                            (Jointly Administered)
SYSTEMS LLC,1

            Debtors.
_________________________________/

UNIVERSAL CREDIT SERVICES, INC.,

                 Plaintiff,                                            Adversary Proceeding
                                                                       No. 20-80016
v.

INTERLOGIC OUTSOURCING, INC.
and KEYBANK NATIONAL ASSOCIATION,

            Defendants.
_________________________________/


                          ORDER STAYING ADVERSARY PROCEEDING

                          PRESENT:          HONORABLE SCOTT W. DALES
                                            Chief United States Bankruptcy Judge

       Following a sustained period of docket inactivity, the court conducted a telephone status
conference on September 21, 2020, at which the Plaintiff Universal Credit Services, Inc., and
Defendant Key Bank, N.A., both appeared through counsel. Debtor-Defendant Interlogic
Outsourcing, Inc., did not participate.

       After discussing the status of the matter with the parties, including the role of the claims
allowance process and the relatively modest amount at issue, the parties agreed that the court could
help more by doing less. More specifically, they agreed that a sixty-day stay of this adversary

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems, LLC
(9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and ModEarn,
Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
              Case:20-80016-swd        Doc #:49 Filed: 09/21/2020         Page 2 of 2




 proceeding, coupled with informal discovery aimed at showing Key Bank did not divert
 Universal’s funds for the bank’s own benefit, could assist the parties in resolving their dispute.
 Nothing in this Order is intended to limit informal discovery and cooperation, nor will it preclude
 either party from seeking the court’s assistance, for good cause shown, for example with respect
 to the issuance of subpoenas directed to non-parties. Moreover, this Order shall not preclude the
 parties from stipulating to the dismissal of this adversary proceeding if so advised.

        NOW, THEREFORE, IT IS HEREBY ORDERED that this adversary proceeding and all
 deadlines affecting it that would otherwise apply are STAYED for sixty days from the entry of
 this Order.

         IT IS HEREBY ORDERED that, unless this adversary proceeding is sooner dismissed,
 Plaintiff’s counsel shall contact the Clerk promptly after the expiration of the stay imposed herein
 to arrange for a mutually convenient status conference.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant to
 Fed. R. Bankr. P. 9022 and LBR 5005-4 upon Charity Ann Olson, Esq., Curtis Tuggle, Esq.,
 Ronald A. Spinner, Esq., and Interlogic Outsourcing, Inc.

                                         END OF ORDER




IT IS SO ORDERED.

Dated September 21, 2020
